Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 12, 2014                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148431 & (19)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  DANIEL PLOUFFE,                                                                   Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 148431
  v                                                           COA: 316672
                                                              Wayne CC: 11-007645-CL
  GENERAL MOTORS, LLC,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 12, 2014